DAUKSCH, Chief Judge.
This is an appeal from judgments and sentences for robbery, sexual battery and kidnapping. We find no error relating to the judgments of conviction. The trial judge did err by entering an ex parte order some days after sentencing. This order was entitled “Order Retaining Jurisdiction over Defendant for Review of Future Parole Commission Release Order Pursuant to Florida Statute 947.16.” The trial court lost the chance to properly enter this order when it was not done at the time of sentencing, as the statute requires. Knight v. State, 398 So.2d 833 (Fla. 5th DCA 1981).
The judgment and sentence are affirmed but the order retaining jurisdiction is quashed.
JUDGMENT AND SENTENCE AFFIRMED; ORDER QUASHED.
COBB and SHARP, JJ., concur.